Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered February 18, 1986, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial established that he was guilty of intentional murder and not depraved mind murder, and therefore, the evidence was legally insufficient to sustain his conviction and was against the weight of the evidence. We do not agree.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). We find no basis on which to disturb this verdict, particularly in light of the instruction to the jury on the elements of intentional murder and the affirmative defense of extreme emotional disturbance (see, People v Roe, 74 NY2d 20). There was nothing improper in the trial court’s charge which instructed the jury to consider the offenses of intentional murder and depraved mind murder in the alternative (see, People v Gallagher, 69 NY2d 525).
We have examined the defendant’s remaining contentions, including the claim that his sentence was excessive, and find them to be without merit (see, People v Suitte, 90 AD2d 80). Kunzeman, J. P., Kooper, Sullivan and O’Brien, JJ., concur.